Order entered August 2, 2017




                                        In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                  No. 05-17-00348-CV

                          BADMAND HOLDINGS, LLC, Appellant

                                          V.

                   JIMIN XIE AND WEIYAN JEANNE LI, Appellees

                     On Appeal from the County Court at Law No. 2
                                 Dallas County, Texas
                         Trial Court Cause No. CC-13-03683-B

                                       ORDER
      Before the Court is appellant’s July 31, 2017 motion for extension of time to file

appellant’s brief. Appellant’s motion is GRANTED. Appellant’s brief shall be filed on or

before August 21, 2017.


                                                 /s/   CAROLYN WRIGHT
                                                       CHIEF JUSTICE